Citation Nr: 0427330	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  00-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability resulting from 
left knee arthroscopy performed October 3, 1996.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability resulting from 
left high tibial osteotomy performed December 19, 1996.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to June 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In its current status, the case 
returns to the Board following completion of development made 
pursuant to its August 2003 remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran underwent a diagnostic arthroscopy of the 
left knee in October 1996 and a high tibial osteotomy to the 
left knee in December 1996.  

3.  Additional disability sustained subsequent to the left 
knee surgeries is not shown to be due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part; nonunion and 
infection were noted to be the necessary consequences of 
surgical treatment that was properly administered with the 
express or implied consent of the veteran.  




CONCLUSION OF LAW

1.  The criteria have not been satisfied for an award of 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability incurred as a result of left 
knee surgery performed on October 3, 1996.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800 (2003).  

2.  The criteria have not been satisfied for an award of 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability incurred as a result of left 
knee surgery performed on December 19, 1996.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Contentions

The veteran contends that his current left knee disability is 
the result of unnecessary surgery performed in 1996.  In his 
original claim, he alleged that his left knee condition is a 
result of unnecessary surgery performed in 1996 and states 
that he has required three other surgeries since then.  The 
veteran provided testimony at a June 2000 RO hearing at which 
time he indicated that the surgery, performed in December 
1996 was not the proper treatment.  He testified that since 
he had that surgery, his condition only has worsened.  He 
specifically stated at his hearing in June 2000 that the 
second surgery was unnecessary.  The veteran also claims that 
other physicians have questioned why the procedure was 
performed at all.  Since 1996, he has required multiple 
surgeries and states that there is a good possibility that he 
will have to undergo an amputation of the left lower 
extremity.  




Background

Reports of VA outpatient treatment show that the veteran 
sustained a twisting injury to his left knee in February 
1995.  A March 1995 VA consultation report shows that the 
veteran then complained of locking, swelling and giving way 
of the left knee.  The impression was left medial meniscus 
tear.  X-rays examination revealed a normal left knee.  

In October 1996, the veteran, who presented a year and a half 
history of left knee pain, was noted to not have responded to 
"nonoperative management." On October 2, 1996, he presented 
to VA for a diagnostic arthroscopy and a possible 
meniscectomy.  The surgical report shows that the veteran's 
informed consent was received, that he understood the risks 
and benefits of the procedure and that he agreed to proceed.  
The Board observes that a copy of the consent form signed by 
the veteran on October 2, 1996, has been made a part of his 
clinical record.  The surgical report shows that the veteran 
experienced no complications from the procedure.  

An October 7, 1996 progress note from the orthopedic clinic 
shows that the veteran, who was status post arthroscopy of 
the left knee showed significant degenerative joint disease.  
A physical therapy note dated the same date shows that the 
veteran was status post arthroscopy and anticipated more 
surgery in December.  

The veteran as admitted to a VA hospital once again on 
December 18, 1996 with a principle diagnosis of severe 
degenerative arthritis of the knee.  A nurse's note that date 
shows that the veteran was scheduled for surgery on the 
following day.  He was observed to walk with a limp and to 
use a cane.  The veteran was instructed on preoperative and 
postoperative procedures and indicated an understanding of 
these instructions.  The perioperative nursing record, dated 
December 19, 1996 show that the veteran was to undergo 
elective surgery for degenerative joint disease of the left 
knee.  The operation to be performed was a left high tibial 
osteostomy.  

The December 1996 medical report shows a preoperative 
diagnosis of degenerative joint disease for which a left high 
tibial osteotomy was performed.  The examiner noted that the 
veteran had been evaluated for incapacitating medial joint 
knee pain.  Arthroscopy confirmed moderate to severe medial 
joint line degenerative joint disease with mid degenerative 
joint disease in the lateral and the patellofemoral 
compartments.  The veteran had a varus knee and was felt to 
be a candidate for high tibial osteotomy despite his mild 
obesity.  The physician noted that informed consent was 
obtained from him for this procedure.  All risks, including 
infections, bleeding, failure of fixation, malunion as well 
as partial or permanent damage to nerves, blood vessels, 
tendons and bones were explained.  The report reflects that 
the veteran agreed to proceed, understanding the risks and 
benefits for the procedure.  

The Board observes that the veteran signed a release December 
18, 1996 indicating that he understood the nature of the 
proposed procedure-i.e., the left high tibial osteotomy that 
consisted of cutting the left tibia and realigning it to 
decrease force on the inside of the knee.  Understanding the 
attendant risks involved, and expected results, he requested 
the performance of that procedure.  Surgery was performed on 
December 19, 1996; the knee was placed in a knee immobilizer 
that was bent to approximately 30 degrees.  He was taken to 
the recovery room in stable condition and without 
complications.  

The veteran was discharged on December 20, 1996, with plans 
for a follow-up appointment with the orthopedic clinic.  The 
discharge instructions were for the veteran to continue the 
use or Percoset and to perform weight bearing as tolerated in 
knee immobilization

On December 23, 4 days post surgery, the veteran complained 
of severe pain.  The wound was clean and dry, but there was 
mild erythema noted.  The veteran was scheduled to return to 
clinic in January, presumably 1997 for the placement of a 
long-leg cast.  On January 2, 1997, the veteran's wounds were 
healed but the left lower extremity was swollen.  X-ray 
examination conducted in June 1997 showed good consolidation; 
but the veteran indicated that he still had pain.  Reports in 
June and July 1997 show persistent, intractable knee pain 
thought to be associated with nonunion.  This assessment was 
confirmed in September 1997 per X-rays, and the veteran was 
scheduled for surgery for removal of hardware.

The veteran underwent a revision of the high tibial 
osteotomy, characterized by replating and cutting of the high 
tibial osteotomy on the left with iliac crest bone graft and 
possible distal femoral graft in October 1997.  The veteran 
signed the consent form on October 2, 1997, and surgery was 
performed thereafter.  

A November 1997 progress note shows that X-ray examination 
revealed good alignment.  The physical examination showed 
that the wounds were healed.  Range of motion was from 0 to 
120 degrees in the left knee.  A January 1998 note shows no 
improvement in pain.  A venous duplex examination of the left 
lower extremity, conducted in April 1998, showed no evidence 
of femoral or popliteal deep vein thrombosis.  Reports dated 
in December 1998 show that the veteran was admitted for 
purulent drainage from lateral hardware in the left knee.  
These records show osteomyelitis and removal the hardware due 
to infected hardware.  Antibiotic therapy was initiated.  
When evaluated in April 1999, the veteran demonstrated no 
clinical signs of infection.  

Law and Regulations

The law provides that the VA must pay disability compensation 
to a veteran in the same manner as if such disability, 
aggravation or death were service-connected under the 
following circumstances: if the veteran suffers from 
additional disease or injury, or an aggravation of an 
existing disease or injury, caused as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination; or caused in the pursuit of certain vocational 
rehabilitation.  The qualifying disability or death must not 
be the result of the veteran's willful misconduct. 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800 
(2003).  

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment. Specifically, the claimant must show that 
he/she suffers from additional disability or death which was 
caused by VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination. In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable. See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 
2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-97 (Dec. 31, 
1997); Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-
27 (1996).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury. Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized. See 38 C.F.R. § 3.358(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith. The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination. 38 C.F.R. § 3.358(c)(1), (2). 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran. 38 C.F.R. § 
3.358(c)(3).

Analysis

The Board concedes that addition disability resulted from the 
knee surgeries accomplished in 1996, particularly from the 
high tibial osteotomy accomplished in December of that year.  
However, the veteran's entitlement to compensation under 
38 U.S.C.A. turns on the questions of whether the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part rather than the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran. 

A review of the claims files show that there is no medical 
evidence showing that the claimed condition of his left knee 
is as a result of VA carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing hospital care and/or medical 
treatment.  In this regard, the veteran has made many 
arguments in support of his claim.  In reaching this 
decision, the Board considered the veteran's arguments that 
the surgery was unnecessary and he and other physicians have 
question why it was performed.  He had been asked by VA to 
provide information about any physician he has seen with 
regard to his knee surgeries.  No evidence of this these 
opinions has been provided by the veteran and he has not 
given VA the names of the physicians who have expressed such 
an opinion to him.  As to the veteran's argument that the 
surgery was unnecessary, as a layperson untrained in the 
field of medicine, is not competent to offer an opinion on 
these matters. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  He has not alleged and the evidence does not 
demonstrate that the veteran is medically trained.  Hence, 
these arguments do not provide a factual predicate upon which 
compensation may be granted.

In the instant case, the record contains consent forms signed 
by the veteran who indicated an understanding of the 
procedures and an awareness of the risks involved that had 
been articulated by his physician.  In particular, the risks 
involved in the osteotomy included infections, bleeding, 
failure of fixation, malunion as well as partial or permanent 
damage to nerves, blood vessels, tendons.  Both nonunion, 
demonstrated in 1997, osetomyelitis demonstrated in 1999 may 
be contemplated in the risks described to the veteran in 1996 
and therefore may be viewed as the necessary consequences of 
surgical treatment properly administered with the express 
consent of the veteran.   

In view of the foregoing, the preponderance of the evidence 
is against the claim for compensation under the provision of 
38 U.S.C.A. § 1151 for additional disability resulting for 
surgeries performed in 1996.  

Veterans Claim Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim (s)".  This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In the instant case, the RO initially issued a October 2002 
letter to notify the veteran  of VCAA.  Also, this letter 
notified the veteran notified of the type of evidence 
necessary for establishing compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.  The promulgation of VCAA 
and the notice thereof occurred after the initial unfavorable 
RO decision.  

In the October 2002 letter, the RO informed the veteran of 
its duty to explain to him the information or evidence 
needed.  The letter discussed VA's duty to assist the veteran 
to obtain evidence for the claim and what was required of him 
in this regard.  Also, details about the kind of evidence 
that tended to show entitlement were provided.  The veteran 
was asked whether he had any additional or new medical 
evidence not previously provided.  The RO asked him to 
specify where he had received treatment and solicited 
releases to obtain his private records.  The RO also informed 
him that it would request these and other records.  He was 
asked to tell VA about any other information or evidence he 
wanted it to get for him.  VA attempted to inform the veteran 
of which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  The veteran was asked to send any relevant 
evidence in his possession.  

In addition, the Board recommended additional development in 
January 2003 and remanded the case to the RO in August 2003.  
As a result, the veteran's current VA outpatient treatment 
notes, the medical evidence used as a basis for his Social 
Security Administration disability benefits award, and 
hospital and clinical records which pertain to his left knee 
surgeries in October 1996, December 1996, October 1997, and 
December 1998 were obtained and associated with the claims 
folder.  

The Board takes note of the veteran's statement of May 2004 
in which he indicates that he has no other evidence that he 
wishes to submit.  In this statement, he states, "I guess 
you have it all.  When I tried to get records of my cracked 
kneecap...I was told that they were burned up in a fire.  It 
does not matter that the last four surgeries that I have had 
a the VA and the doctors messed up."  While it is impossible 
to accurately speak to the information the veteran was given 
in this regard, the claims folder does contain the veteran's 
service medical records that appear to be complete.  The 
record also contains a Board decision, dated in January 1990, 
which addressed service connection for a chronic right knee 
disorder.  The veteran had alleged injury to the right knee 
in service that resulted in a fracture of the right kneecap.  
Those records, or the lack thereof, reflecting injury to the 
right kneecap, are not necessary and have no relevance to the 
issue addressed in this decision that concerns his left knee.  

Finally, the veteran has indicated that he anticipated having 
a total knee replacement.  Records related to this surgery 
are not contained in the veteran's record.  However, the 
Board finds that no further assistance in obtaining these 
records would aid the appellant in substantiating his claim 
of entitlement to benefits under 38 U.S.C.A. § 1151.  There 
is no possibility of a changed outcome from further 
development.  See VAOPGCPREC  5-2004 (June 23, 2004).  Thus, 
the Board observes that the VA has secured or attempted to 
secure all relevant documentation to the extent possible.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).


ORDER

Compensation for additional disability of the left knee as a 
result of surgeries performed on October 3, 1996, and 
December 19, 1996, under 38 U.S.C.A. § 1151 is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



